Title: To George Washington from Lewis Pintard, 6 December 1780
From: Pintard, Lewis
To: Washington, George


                        
                            Sir
                            Baskenridge 6th Decr 1780
                        
                        Agreable to what I informed Your Excellency at Morris Town I went to Eliza. Town on Saturday last, in order
                            to prepare matters for my return to New York, where I was Agreably surprised with the Arrival of my Family—This Occurrence
                            will entirely prevent any Thoughts of my Accepting the Honor Your Excellency designed me in the Appointment to the Care of
                            the Prisoners in that City—and indeed the very severe Treatment my Family has met with in my Absence, and the Threats
                            publickly made use of against me incase of my return, fully Convinces me, if there was the least doubt before, that my
                            Return would have been at least attended with many unforeseen difficulties—I have the highest Sense of your Excellency’s
                            past goodness, and shall ever bear the most greatful Remembrance of the favourable attention Your Excellency has paid to
                            my peculiar Circumstances.
                        It would give me real Pleasure could I in any future department of Life Oblige Your Excellency in the
                            smallest Instance or be in the least Serviceable to advance or prosper the Common Cause of America. I have the Honor to be
                            with great Respect Your Excellencys most Obedient Humble Servant
                        
                            Lewis Pintard
                        
                    